Citation Nr: 0840625	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2002 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The issue of entitlement to service connection for tinnitus 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine has been evidenced by functional impairment that 
equates to forward flexion no worse than 70 degrees, 
extension no worse than 0 degrees, left lateral flexion no 
worse than 20 degrees, right lateral flexion no worse than 30 
degrees, and bilateral rotation no worse than 45 degrees, 
with no more than slight radiculopathy and no incapacitating 
episodes in association with intervertebral disc syndrome.

2.  The veteran does not have a left hip disability that is 
attributable to military service.

3.  The veteran does not have a right ankle disability that 
is attributable to military service.
4.  The veteran does not have a left ankle disability that is 
attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292-
5243 (2008).

2.  The veteran does not have a left hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decision from which the instant appeal 
arose, the RO issued notice letters in November 2004 and 
October 2005 which advised the veteran of the evidence and 
information needed to substantiate her claims on appeal.  
These letters further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in her 
possession that she believes might support her claims.

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements of his claims 
was also provided to the veteran.  That letter advised the 
veteran as to the basis for assigning both disability ratings 
and effective dates, and explained the type of evidence 
necessary to substantiate claims for a higher evaluation 
and/or an earlier effective date.  Thus, the Board finds that 
the content of the notice provided in the November 2004, 
October 2005, and March 2006 letters satisfies each of the 
elements specified by the U.S. Court of Appeals for Veterans 
Claims (Court) in Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the degenerative disc disease of the lumbar spine 
claim, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board notes that the veteran identified two private 
physicians (M. Lieberman, M.D., and S. Keyser, M.D.) who 
treated her for her claimed disabilities while she was in 
service, and it appears that records identifying both Dr. 
Lieberman and Dr. Keyser are included in the service 
treatment records (STRs) contained in the claims file.  The 
veteran has also undergone VA examination in regard to each 
of the claims decided herein.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating - Degenerative Disc Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).

The veteran's degenerative disc disease of the lumbar spine 
was rated as 10 percent disabling, effective October 20, 
2004, the day after he separated from service, under 
Diagnostic Code 5243.  The veteran seeks a higher initial 
rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
original claim for service connection was received in 
November 2004, only the current rating formula must be 
considered and any regulation changes made prior to the 
September 26, 2003 changes are irrelevant for the purposes of 
this claim.

The General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243) provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating and unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2008).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
A 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months; a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Note (1): For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The veteran was treated for complaints of low back pain on 
numerous occasions while in service.  X-rays of the lumbar 
spine revealed no compression fractures and the disc heights 
were maintained although the examiner noted that the focal 
view of L5-S1 level were not available for review.  In April 
2004 she was noted to have an antalgic gait.  X-rays of the 
lumbar spine obtained in April 2004 revealed no abnormalities 
with no pars defect and normal lumbar alignment.  In May 2004 
the veteran was noted to have radiculopathy associated with 
low back pain.  An electromyograph (EMG) was performed in May 
2004 to rule out radiculopathy.  The EMG was reported to be 
normal.  Dr. Lieberman indicated that the veteran had an 
unremarkable musculoskeletal examination with normal lumbar 
flexion.  She was diagnosed with soft tissue strain and no 
evidence of ankylosing spondylitis or other systemic 
polyarthritis.  Dr. Keyser diagnosed the veteran with 
mechanical chronic low back pain with mild degenerative disc 
disease of L5-S1.  A report of medical examination performed 
prior to the veteran separation from service revealed a 
normal clinical evaluation of the veteran's spine.  The 
veteran was noted to have a history of low back pain.  A 
memorandum from the Department of the Army revealed a 
diagnosis of mechanical chronic lower back with mild 
degenerative disc disease at L5-S1.  

The veteran was afforded a VA examination in January 2005.  
She reported low back pain with radiation down the left leg 
at that time.  An EMG was reported to be negative.  The 
veteran was noted to ambulate with no assistive devices.  
Repeated forward flexion of the lumbar spine was to 90 
degrees.  The examiner noted that the veteran was pregnant 
and this did not limit her flexion.  The examiner diagnosed 
the veteran with no disease of the lumbar spine.  

VA outpatient treatment reports dated from September 2005 to 
April 2007 revealed complaints of low back pain on several 
occasions.  A June 2004 letter from the VA Medical Center 
(VAMC) indicated that the veteran had a spine condition.  In 
June 2006 the veteran was assessed with L5-S1 disc disease 
with chronic low back pain.  

The veteran was afforded a VA spine examination in September 
2006.  The examiner reviewed the claims file.  The veteran 
reported that her back pain had increased.  The examiner 
noted that her treatment was limited due to pregnancy.  She 
stated that an EMG in 2005 was negative.  The veteran 
reported flare-ups when going from sitting or standing to 
supine position when she went to bed at night or when lifting 
her children.  She was noted to ambulate with no assistive 
devices and she did not use a brace.  Physical examination 
revealed tenderness to palpation of the lower lumbar spine 
and no increased tenderness to palpation of the paraspinal 
muscles.  Range of motion testing revealed flexion to 70 
degrees and extension to negative 5 degrees causing increased 
pain.  Flexion was maintained with repetition.  Extension was 
to the neutral position.  Left and right lateral bending was 
to 30 degrees and rotation to 45 degrees without increased 
discomfort.  Sensation to light touch was intact and straight 
leg raise was negative.  The examiner diagnosed the veteran 
with degenerative disc disease of the lumbar spine.  The 
veteran was noted to ambulate with an antalgic gait which was 
slightly slower than a normal pace and decreased weight-
bearing on the left lower extremity.  The examiner said the 
veteran was not prescribed bed rest for a back condition in 
the past 12 months.  

The veteran was last afforded a VA spine examination in June 
2007.  The examiner reviewed the claims file.  The veteran 
reported sharp pain in her low back worsened with traction 
and therapies but felt better with stretching.  She said the 
pain was worse when playing with her children or completing 
multiple activities.  She indicated it was much worse when 
she was in bed and moved from a sitting to a supine position.  
She said she woke up twice a night to stretch her back.  She 
reported flare-ups two to three times a week.  She said her 
last incapacitating episode was six weeks prior when she 
ambitiously cleaned her house before a party.  She said she 
had a miserable time for a period of ten days while on 
vacation and that she required an emergency room visit after 
shoveling snow in December and January.  She denied flare-ups 
at the time of the examination.  She denied bowel and bladder 
symptoms.  She was noted to ambulate without assistive 
devices or a back brace.  Physical examination revealed no 
spinous process tenderness and no paraspinal muscle 
tenderness.  The examiner said there was severe lumbar 
lordosis.  Range of motion was assessed multiple times and 
revealed flexion to 80 degrees maintained with repetition, 
extension only to a neutral position, left lateral bending 
was to 20 degrees with pain on the left paraspinal muscles 
and right lateral bending was to 30 degrees with no pain.  
Rotation was to 45 degrees bilaterally with no discomfort.  
No additional weakness or fatigue was observed with repeated 
evaluations.  Sensation was intact to light touch and intact 
in all dermatomes tested to S3.  The examiner said the 
veteran's gait was examined and revealed no deformity and 
only mild changes on weight-bearing with trace offloading and 
a shortened stance phase on the left with no severe antalgia 
or Tendelenburg gait noted.  X-rays revealed L5-S1 
degenerative disc disease of the lumbosacral spine.  The 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbosacral spine and mechanical low back pain with 
likely facet disease.  The examiner indicated that there were 
no findings of radicular symptoms or sensory changes and that 
muscle strength reflexes were intact at the knees and ankles.  
The examiner said the veteran was demonstrating more flare-
ups of low back pain with periods of rest that were 
unofficial because the veteran was not taking any time off 
from work (the veteran indicated that she had been unemployed 
since November 2005).  The examiner said that the veteran's 
limited extension and pain was at least as likely as not due 
to facet joint disease which was at least as likely related 
to the back activity and treatment shown in service.  She 
indicated that activity limitations due to flare-ups required 
mere speculation.  

The June 2007 VA examiner submitted an addendum opinion in 
July 2007.  She indicated that the veteran's lumbar lordosis 
was observed on x-rays.  She said the lordosis observed on 
standing was "excessive" given the veteran's pelvic tilt 
and soft tissue contours.  While the lordosis was viewed on 
the x-rays, it was not accompanied by excessive muscle 
spasming on examination.  She opined that the lordosis was 
less likely as not due to severe muscle spasming or guarding 
and was at least as likely as not a normal variant of the 
veteran's body type accentuated by body contour and pelvic 
tilt.  She concluded that the lordosis, disc disease, and 
facet disease likely contribute to the pain and spasms 
reported with position changes and the contribution of each 
could not be determined.  

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against granting an 
increased rating under the general rating criteria applicable 
to the spine.  As noted, the VA examinations of record reveal 
flexion of no worse than 70 degrees (in September 2006).  The 
combined range of motion at the September 2006 VA examination 
was 185 degrees (accounting for the fact that while the right 
and left rotation was reported to be 45 degrees for each, 
under VA regulations, 30 degrees is considered normal, and, 
thus, no more than 30 degrees was used for purposes of 
calculations of the combined range of motion) and the 
combined range of motion at the June 2007 examination was 190 
degrees (again accounting for the fact that no more than 30 
degrees each of right and left rotation can be used for VA 
purposes).  While the September 2006 VA examiner indicated 
that the veteran ambulated with an antalgic gait which was 
slightly slower than a normal pace and decreased weight-
bearing on the left lower extremity, the June 2007 examiner 
indicated that examination of the veteran's gait revealed no 
deformity and only mild changes on weight-bearing with trace 
offloading and a shortened stance phase on the left with no 
severe antalgia or Trendelenburg gait.  Additionally, the 
June 2007 examiner indicated that that the lordosis seen on 
lumbar spine x-rays was less likely as not due to severe 
muscle spasming or guarding and was at least as likely as not 
a normal variant of the veteran's body type accentuated by 
body contour and pelvic tilt.  Consequently, an increased 
rating of 20 percent or higher cannot be assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

In regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that the evidence of record does not demonstrate that 
the veteran has had any incapacitating episodes during the 
past 12 months due to his degenerative disc disease of the 
lumbar spine.  The September 2006 VA examiner indicated that 
the veteran was not prescribed bed rest for a back condition 
in the past 12 months.  The Board acknowledges that at that 
June 2007 examination the veteran reported that she required 
an emergency room visit in December (2006) and January (2007) 
after shoveling snow.  However, the evidence does not 
establish that the veteran experienced incapacitating 
episodes having a total duration of at least two weeks but 
not more than four weeks which would warrant a 20 percent 
rating.  The June 2007 VA examiner indicated that the 
veteran's period of rest was unofficial because she did not 
take any time off from work, and, most significantly, the 
evidence does not reveal any periods of rest prescribed by a 
physician.  Therefore, an increased rating cannot be assigned 
under the current Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a 
(2008).

There are no other relevant diagnostic code sections for 
consideration in rating the current severity of the veteran's 
degenerative disc disease of the lumbar spine.  As to the 
possibility of granting separate disability ratings for 
neurological manifestations, the Board has considered the 
veteran's past complaints of pain and other symptoms 
radiating into the lower extremities, and the possibility of 
assigning separate ratings for either lower extremity under 
the provisions of 38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2008).  However, repeated physical examination and 
diagnostic testing have revealed very little objective 
evidence of neurological manifestations in either lower 
extremity.  For example, in the report of the June 2007 VA 
examination, muscle strength was found to be 3/5 in the right 
hip due to back pain, but 5/5 bilaterally throughout the 
remainder of the lower extremities.  Reflexes were described 
as intact, and sensory examination was normal.  Therefore, 
the Board finds the overall degree of disability shown in the 
extremities to be consistent with no more than slight, 
incomplete paralysis of the sciatic nerve, which would not 
warrant compensable ratings under DC 8520.

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of pain and flare-ups.  However, during 
the June 2007 VA examination, the veteran's description of 
frequent flare-ups was noted, but it was also specifically 
found by the examiner that no additional weakness or fatigue 
was observed on range of motion testing, and that the degree 
of limitation initially observed was maintained throughout 
testing.  Thus, the Board finds that the overall degree of 
functional loss demonstrated by the record is already 
contemplated by the 10 percent rating currently assigned.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected degenerative disc disease of 
the lumbar spine has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that this disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization.  The Board has considered the 
veteran's recent reports that she was forced to stop working 
due to her back pain; however, a VA outpatient treatment 
record dated in May 2006 shows that she reported to a social 
worker that she had chosen to stay home to care for her 
daughter because it was cheaper than paying for daycare.  
Given this inconsistency, and because she has apparently 
since returned to school to study linguistics without any 
difficult reported with respect to her back, the Board places 
the most probative weight on the clinical evidence discussed 
above, which reveal manifestations entirely consistent with 
no more than a 10 percent rating for her back disability.  As 
those findings do not suggest that her back disability is of 
such nature as to render impractical the regular rating 
standards, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Service Connection - Left Hip and Bilateral Ankles

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, she does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

The veteran's STRs reveal that the veteran reported pain in 
her ankles when examined by Dr. Lieberman in March 2004.  No 
disability of the ankles was diagnosed.  

Associated with the claims file is a letter from the 
Milwaukee VAMC dated in June 2004 in which the veteran was 
reported to have chronic bilateral ankle pain.  

The veteran was afforded a VA examination in January 2005.  
She was noted to have no disease of the bilateral ankles at 
that time.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 2005 to April 2007.  The records 
reflect complaints of bilateral ankle pain on several 
occasions in June 2006 and July 2006.

The veteran was afforded a VA examination in September 2006.  
At that time she reported left hip pain and bilateral ankle 
pain.  She reported no specific injury and no surgery for her 
pain.  Physical examination revealed good range of motion of 
the left hip and no tenderness to palpation of the greater 
trochanter.  Examination of the ankles revealed full range of 
motion of both ankles.  The examiner indicated that there was 
no disability or diagnosis of either the left hip or 
bilateral ankles.  She concluded that there was no evidence 
of bursitis or tendinitis at the hip or ankles.  

In this case, there is evidence of complaints in service of 
bilateral ankle pain.  However, there is no evidence of a 
current disability of the bilateral ankles, as determined by 
the both VA examiners.  Similarly the VA treatment reports 
document complaints of bilateral ankle pain, with no 
diagnosed disability.  The veteran did not report any 
complaints of left hip pain in service.  She reported left 
hip pain at the September 2006 VA examination; however, there 
is no evidence of a current disability of the left hip, as 
determined by the VA examiner.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  Absent objective medical evidence of a diagnosed or 
identifiable underlying malady or condition related to the 
bilateral ankles and left hip, there is not a disability for 
which service connection may be granted.  Service connection 
for disabilities of the bilateral ankles and left hip is 
therefore not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.




REMAND

The Board has determined that additional development is 
necessary prior to adjudication of the claim of entitlement 
to service connection for tinnitus.

The veteran was afforded a medical examination in August 
2004, prior to her discharge from service.  At that time 
examination of her ears was noted to be normal and she denied 
ear trouble at a report of medical examination prepared in 
conjunction with the August 2004 examination.

The veteran was afforded a VA examination in January 2005, 
prior to filing her claim of entitlement to service 
connection for tinnitus.  At that time she reported 
occasional tinnitus mainly at night.

Associated with the claims file are VA outpatient treatment 
reports dated from September 2005 to April 2007.  The records 
reflect complaints and a diagnosis of tinnitus.

The veteran was scheduled for a VA audiological examination 
in March 2006 to assess her claim for tinnitus.  The 
examination was cancelled because the veteran reported that 
she was pregnant and would contact the RO to reschedule the 
examination after the birth of her child.  In May 2006 the 
veteran submitted a statement and indicated that she was 
willing to report for a VA examination for her tinnitus claim 
and that she was willing to do what was required of her to 
follow through with any and all testing required.  

The RO initiated an examination request on September 2006 for 
several of the issues on appeal.  However, the RO failed to 
include an audiological examination request for the veteran's 
claim of entitlement to service connection for tinnitus.

The Board notes that the veteran was diagnosed with tinnitus 
within a few months of her discharge from service.  Although 
the veteran requested to cancel the March 2006 audiological 
examination, she indicated in May 2006 that she was willing 
to report for an examination for her tinnitus claim and that 
she was willing to do what was required of her to follow 
through with any and all testing required.  Consequently, the 
veteran should be afforded a VA examination to assess her 
claim of entitlement to service connection for tinnitus prior 
to adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner should provide an 
opinion as to the medical 
probability that the veteran's 
tinnitus is traceable to the 
veteran's period of military 
service.  A complete rationale for 
the opinion expressed must be 
provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect her 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


